Exhibit 10.2

EXECUTION COPY

SECOND

AMENDMENT

TO

EMPLOYMENT AGREEMENT

This amendment (“Amendment”), dated as of May 16, 2011, shall amend the
employment agreement dated as of December 10, 2009, by and between Discovery
Communications, LLC (“Company”) and Peter Liguori (“Executive”) (the “Employment
Agreement”), as further amended as of July 1, 2010.

WHEREAS, Executive and the Company previously entered into the Employment
Agreement, which sets forth the terms and conditions of Executive’s employment
with the Company;

WHEREAS, the Company and Executive desire to make certain changes, as described
below.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Amendment, the parties hereby agree to amend the Employment Agreement as
follows:

 

  1. Duties, Acceptance, and Location:

Section I(A) is hereby amended to add the following sentence:

“In addition, beginning in May 2011, Executive shall have the additional
responsibilities and title of Interim CEO of the Company’s joint venture, OWN
LLC. The Company may choose to transition these responsibilities from Executive
and, in such event, Executive shall continue to be the Company’s Chief Operating
Officer. The transition of the OWN responsibilities shall not be deemed to be a
reduction of responsibilities for purposes of Section IV(D)(1).”

Section I(C) is hereby amended to add the following sentence:

“For the period from January 1, 2011, through December 31, 2011, Executive’s
primary office location shall be Los Angeles, California.”

 

  2. Compensation: A new Section III(G) is hereby added as follows:

“G. OWN Bonus. In addition to the Bonus/Incentive Payment set forth above,
Executive shall be eligible for an additional one-time bonus with respect to
2011 performance, with a target value of $500,000 (the “OWN Bonus”). One half of
the bonus ($250,000) shall be guaranteed. The remaining half of the bonus shall
be determined by the Compensation Committee of the Board of Directors (the
“Committee”) based on Executive’s achievement of goals to be agreed between the
Company and Executive and approved by the Committee. The bonus shall be paid in
2012, on or before March 15, 2012. In the event that Executive’s

 

Page 1 of 2



--------------------------------------------------------------------------------

employment terminates pursuant to Section IV(D)(1) prior to December 31, 2011,
the guaranteed portion of the OWN Bonus ($250,000), and any additional amount
payable based on achievement of the specified goals during Executive’s period of
employment in 2011, shall be paid in 2012, on or before March 15, 2012.”

 

  3. Relocation and Transition Benefits. Exhibit A is hereby amended to add a
new final bullet point as follows:

“In addition, for the period from January 1, 2011, through December 31, 2011,
based on the change in Executive’s primary office location to Los Angeles,
California, the Company shall make a one-time payment to Executive of $60,000,
designed to defray Executive’s costs in renting his Washington, DC apartment,
and paid (less withholdings) within 30 days of execution of this Amendment. In
addition, once Executive’s DC-area lease has ended, the Company shall arrange
for packing and storage fees for Executive’s household goods, and shipment of
Executive’s personal effects to Los Angeles, in an amount not to exceed $2,500
in the aggregate.”

 

  3. Effect on Employment Agreement: Except with respect to the subject matters
covered herein, this Amendment does not otherwise amend, supplement, modify, or
terminate the Employment Agreement, which remains in full force and effect.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date set forth above.

 

EXECUTIVE:     DATE:

/s/ Peter Liguori

   

May 16, 2011

Peter Liguori     Discovery Communications, LLC     DATE:

/s/ Adria Alpert Romm

   

May 16, 2011

Name:  

Adria Alpert Romm

    Title:  

SEVP, Human Resources

   

 

Page 2 of 2